Citation Nr: 1720937	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 60 percent for dermatitis, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1983 and from November 1985 to March 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

In April 2014, the Veteran testified at a Board hearing in Washington, D.C. before the undersigned.  A transcript is of record.  

In June 2014 and November 2015, the Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  The Veteran's dermatitis was not manifested by scarring or disfigurement of the head, face, or neck; generalized involvement of the skin with systemic manifestations that required near-constant systemic therapy; or systemic chemotherapy, x-ray therapy, or surgery.

2.  The Veteran's dermatitis has not been shown to be so exceptional or unusual to warrant the assignment of a higher rating on an extraschedular basis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for dermatitis, to include on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Where entitlement to disability compensation has already been established and an increase in the assigned rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's dermatitis is assigned a 60 percent rating under Diagnostic Code 7806. A 60 percent rating is the maximum schedular rating under that code.  38 C.F.R. § 4.118, Diagnostic Code 7806; but the code also provides that the disability may be evaluated under the code for disfigurement, which provides a maximum rating of 80 percent.  Diagnostic Code 7800.

Private treatment records from N.K. from June 2011and December 2011 note that the Veteran reported "frequent recurrences and no resolution" of his skin disability.  Upon physical examination, his neck was observed to be normal. 

In a statement received in April 2012, the Veteran wrote that "[his] atopic dermatitis became intolerable" and that "it [was] hard to get a good night's sleep" due to ". . . scratching at night . . . ."  He stated that "[he did not] feel like doing anything" the next day and that "[his] face ble[d] when [he] wash[ed] it," noting that his "neck [was] scarred."  

In an April 2012 Disability Benefits Questionnaire (DBQ) report, the examiner diagnosed the Veteran with dermatitis.  The examiner described the Veteran's complaint of "itching and scratching of skin which is constant," which worsened with change in temperatures and improved with applying cream on the skin.  The examiner answered "no" as to whether the Veteran's skin condition caused scarring or disfigurement of the head, face, or neck.  There were no benign or malignant skin neoplasms.  

The examiner also found that the Veteran did not have any systematic manifestations due to any skin diseases.  The examiner then noted that the Veteran was treated with oral medications, to include Benadryl and Zyrtec for dermatitis on skin for 6 weeks or more, but not constant, as well as with topical medications, namely Elocon, which was used constantly or near constantly.  The Veteran had no debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Upon physical examination, the Veteran's dermatitis was observed to affect more than 40 percent of total body area and 20 to 40 percent of exposed area.  

The examiner observed "[h]yperpigmentation and some flakiness affecting scalp, neck, face, chest, abdomen, bilateral upper and bilateral lower extremities, bilateral hands, bilateral buttocks, and bilateral feet."  As for functional impact, the examiner noted that pruritus affected the Veteran's ability to sleep through the night, which affected his ability to focus on tasks due to irritability associated with lack of sleep.   

In a January 2015 DBQ report, the examiner diagnosed the Veteran with atopic dermatitis, and described the onset of the symptoms in 1990.  The Veteran reported that the condition "has gotten worse" and that he had to "wash the body throughout the day and apply lotion and cream."  He stated that his "skin is so dry it is very difficult to keep it moisturized," and that "when the skin gets dry that is when the itching begins and when he takes hydroxyzine," although "all it does is make him drowsy and sleeping and it does nothing for the skin."  

The examiner responded "no" as to whether the Veteran's skin condition caused scarring or disfigurement of the head, face, or neck, and whether he had any benign or malignant skin neoplasms.  Further, the examiner found that the Veteran did not have any systemic manifestations due to any skin disease.  As for treatment, the examiner noted that the Veteran was treated with Hydroxyzine Pamoate for the past 12 months, constantly or near constantly, as well as with Clobetasol propionate, Desonide cream, and Hydrophilic cream, which were used constantly or near constantly.  Upon physical examination, the Veteran's dermatitis was observed to affect more than 40 percent of total body area and exposed area.  As for functional impact, the examiner noted that his inability to "go . . . out in the sun," as well as flare ups with itching with changes in weather, impacted his ability to work.  The examiner opined that the Veteran would be able to perform sedentary work if given accommodation for itching and lotion application. 

In a March 2015 statement, the Veteran wrote that "there are characteristics of disfigurement all over [his] body."  

A July 2015 VA treatment note indicates that the Veteran reported his itching cream was "not helping."  

An August 2015 VA treatment note reveals that the Veteran's skin appeared improved but still had some minor areas of excoriation on the legs, as well as less macerated areas in the feet.  The VA treating physician found that the remainder of the skin examination did not show any additional areas of concern. 

September 2015 VA treatment records note the Veteran's complaint of rash, noting "a 2 month hx of Exzematous Dermatitis."  The Veteran reported that his medications were not effective and that "it still hurts all the time."  He reported "swelling" that 'leaves a mark above [his] foot where [his] shoe cuts in." 

The remainder of VA treatment records through November 2015 contains complaints and treatments for skin rash and itchiness. 

Schedular Consideration 

The Veteran is in receipt of the maximum rating under Diagnostic Code 7806; but that code provides for potentially higher ratings under other diagnostic codes.  While Diagnostic Codes 7817 and 7818 are discussed below, because there is a specific diagnostic code for dermatitis (i.e. Diagnostic Code 7806), and that code does not refer to consideration of Diagnostic Codes 7817 or 7818; it would be inappropriate to rate the Veteran's skin condition under those codes.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

Diagnostic Code 7800 provides ratings for burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  An 80 percent rating is available for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks, or lips), or with six or more characteristics of disfigurement.  The eight characteristics of disfigurement are: scar five or more inches in length; scar at least one-quarter inch wide at the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches; skin texture abnormal in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  See 38 C.F.R. § 4.118, Note (1).  However, there is no evidence that shows the Veteran's dermatitis causes scarring or disfigurement of his head, face, or neck.  The April 2012 and January 2015 examiners specifically found that the Veteran's skin disability did not cause scarring or disfigurement of the head, face, or neck.  Thus, Diagnostic Code 7800 is not for application in this case.

Under Diagnostic Code 7817 for exfoliative dermatitis (erythroderma), a rating of 100 percent is warranted for generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, psoralen with long-wave ultraviolet-A light (PUVA) or ultraviolet-B light (UVB) treatments, or electron beam therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.  As there is no evidence of generalized involvement of the skin with systemic manifestations that required near-constant systemic therapy, Diagnostic Code 7817 does not allow the Veteran a higher rating.

Diagnostic Code 7818 provides ratings for malignant skin neoplasms (other than malignant melanoma).  The only ratings higher than 60 percent available under this code are 80 percent for disfigurement of the head, face, or neck, according to the criteria in Diagnostic Code 7800, and 100 percent for a skin malignancy requiring systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision.  Diagnostic Code 7818 is inapplicable because there is no evidence of disfigurement of the head, face, or neck, or systemic chemotherapy, x-ray therapy, or surgery as a result of the Veteran's skin disability.

In arriving at these conclusions, the Board has considered the Veteran's statements and testimony.  He has contended that "there are characteristics of disfigurement all over [his] body" and that "[his] face ble[d] when [he] wash[ed] it," noting that his "neck [was] scarred."  See April 2012 and March 2015 statements from the Veteran.  
Notwithstanding his statements, the diagnostic code uses specific technical terminology that would require medical expertise to identify.  The Veteran has not reported these specific manifestations and, as a lay person, he is not shown to possess the necessary medical expertise to provide such an opinion.  

In contrast, the competent medical evidence of record, to include the April 2012 and January 2015 examiners' findings that the Veteran's skin disability did not cause scarring or disfigurement of the head, face, or neck, offers detailed, specialized determinations relating to the rating criteria, and is the most probative evidence with regard to evaluating the pertinent symptoms for the Veteran's dermatitis.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected dermatitis. 

Because the evidence does not show that the Veteran's skin disability approximates the impairment set forth in the foregoing diagnostic codes representing the most extreme forms of skin disabilities, the Board finds that a schedular evaluation in excess of 60 percent for the Veteran's dermatitis is not warranted.  There also is no basis for staged ratings in this case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107 (b).

Extraschedular Consideration

The Board has also considered whether the Veteran's dermatitis has presented an exceptional or unusual disability picture so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

In the November 2015, remand the Board referred the claim to the Director of Compensation Service (Director) for consideration of an extraschedular rating for the Veteran's dermatitis under the provisions of 38 C.F.R. § 3.321(b)(1).  In December 2015, the Director denied an extraschedular rating.  Therefore, the Board has jurisdiction of the claim.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The Court held that there is a justiciably manageable standard limiting the Secretary's discretion for assignment of extraschedular ratings, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  The question in this case, is thus, whether the current rating adequately compensates for the average impairment in earning capacity or whether an additional extraschedular rating is needed to compensate for such impairment.

In addition to the 60 percent rating; the Veteran is in receipt of a total rating for compensation based on individual unemployability (TDIU).  Dermatitis is his only compensable disability; hence, the TDIU is provided almost entirely for that disability.  As such, the Veteran's disability has been recognized as causing an average impairment in earning capacity that is essentially total.  VA's compensation system does not provide for compensation that is in excess of total (except in certain cases warranting special monthly compensation).  38 U.S.C.A. § 1155 (West 2014) (providing a maximum level of compensation at 100 percent).

Consequently, a rating in excess of 60 percent on extraschedular basis is not warranted.   In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the above-noted determinations with respect to extraschedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 60 percent for dermatitis, to include on an extraschedular basis, is denied. 


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


